Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 5, 12, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, “in” is superfluous and should be deleted.  Claim 12, lines 1-2, the recitation “or each compliant stage” is indefinite in that no additional compliant stages have been previously set forth.  The use of the term “each” suggests that antecedent basis has been provided for the stages when in fact it has not.  Claim 17 is indefinite for reasons similar to that advanced with respect to claim 12 concerning the recitation “, or another, compliant stage” at line 2.  There should be set forth a nexus between the compliant stage and the “another” compliant stage.  Also, it is not clear how both the first lens member and the at least one component can be located on the same compliant stage.  Obviously, if they are to be joined subsequently, they both cannot be on the same compliant stage and this needs to be clarified.  Claim 21, line 2, the recitation “for example…” constitutes a preferred embodiment which renders the metes and bounds of claim 21 indefinite.  
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 13, 14, 16 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by PCT Publication WO 2007/027821 (see paragraphs 8, 9, 15, 16, 21, 28 and 30; Figures 1 and 2).
PCT -821 discloses the instant method and apparatus for making a lens assembly by forming first (130) and second (140) lens members, transferring the first lens member to a compliant stage (170, 180), placing at least one component (the solvent 190) on the first lens member, bringing the lens members into contact with one another such that the component—adhesive—is located therebetween, with the compliant stage providing compression (see paragraphs 8 and 16) to the lens members and coupling the lens members together to form the assembly.  The component—solvent—is a fluid as set forth in instant claim 2 and the lens assembly is an ophthalmic lens as recited in claim 7.  Instant claims 13 and 14 are also met since the lenses 130 and 140 are bonded and the solvent modifies a surface of at least one of the lenses—see paragraph 21.  The compliant stage is made of silicone (see paragraph 30) which is submitted to meet the silicone elastomer of claim 16.  The apparatus of instant claim 18 is also met, with the second support being translation stage 120 and the support coupler being the device that would be inherently employed to retain the two supports—ie, first stage and second—together as shown with the motion arrow A1 in Figure 2.  
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 2007/027821 in view of Peng et al 2019/0121161 (see  paragraphs 0030-0032, 0051, 0052, 0064-0066 and 0069).
PCT -821 discloses the basic claimed method and apparatus as set forth in paragraph 2, supra, the primary reference essentially lacking a clear teaching that the component would be other than a solvent as well as a number of the limitations of certain dependent claims.  Should applicant dispute that a solvent is a component, Peng et al shows a similar method in forming a composite lens in which two lens portions are joined together while encapsulating electronic components therebetween, the components clearly encompassing the limitations set forth in instant claims 3-5—see paragraph 0051.  It would have been obvious to have modified the method and apparatus of the primary reference as taught by Peng et al to form a polarized lens with electronic capability.  Concerning instant claims 2 and 6, see Peng et al, paragraph 0052, which teaches either a liquid crystal or a fluid filled membrane to provide the electroactivity.  It would have been obvious to have modified the method of the combination to form a capsule for inclusion into an ophthalmic lens since the method in fact forms a capsule that is being incorporated into an ophthalmic lens.  Peng et al employs mold parts to form the lens members—see paragraph 0064—and it certainly would have been obvious to have brought the lens members into contact while the second lens member is located on one of the mold parts.  Again, see paragraph 0064 in Peng et al.  It is submitted that the aspect of employing more than one compliant stage would have been obvious dependent on the degree of elastic compression desired to be imparted to the lens members as they are joined.  The duplication of known parts and steps is normally considered to be obvious when used to duplicate a known process or structure for an additive effect thereon.  Employing lubricants is conventional in the art—Official Notice is hereby made of this—and such would have been an obvious application to the compliant stage of the primary reference to facilitate the release of the lens assembly.  Instant claim 15 is taught at paragraphs 0030-0032 of Peng et al.  If the cast silicone of PCT -821 does not constitute an elastomer, it is submitted that such is quite well known in the art and would have been an obvious material selection for the compliant stage of the primary reference.  Employing an additional compliant stage is submitted to be obvious in the combination as applied, as already noted, and the use of an additional compliant stage for the component would have been obvious in the combination as applied to assemble the lens and component as necessary.  Apparatus claim 18, if not anticipated by PCT -821, is submitted as being obvious over this reference when taken in combination with Peng et al generally for reasons of record.  Ie, Peng et al shows an electronic component being assembled into the lens assembly being made.  Claim 19 is rejected essentially for reasons of record, since an additional compliant stage to support the second lens member has already been addressed.  Also, the limitations of claims 20 and 21 are submitted to be obvious over the combination as applied for reasons already noted.  Ie, it would have been obvious to retain mold parts on the supports and/or fashion the supports as compliant mold parts themselves to facilitate the formation and assembly of the lens members.  It is finally submitted that fashioning the topography of the compliant stage so that it provides coupling at selected locations on the surface would have been an obvious aspect in the combination as applied dependent on the exact degree of bonding desired between the lens members.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742